          Case 3:18-cv-08329-DWL Document 57 Filed 09/12/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Navajo Nation, et al.,                             No. CV-18-08329-PCT-DWL
10                  Plaintiffs,                         ORDER
11   v.
12   Michele Reagan, et al.,
13                  Defendants.
14
15            IT IS ORDERED that the stipulation of dismissal (Doc. 55) filed by Plaintiffs
16   and the Coconino County Defendants (Recorder Hansen, Elections Director Hall, Board
17   of Supervisors, and Board of Supervisors Chairman Babbott) is granted.
18            Plaintiffs’ claims against the Coconino County Defendants are dismissed with
19   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2) and the terms of the
20   Settlement Agreement and Joint Stipulation.         The Court shall retain jurisdiction to
21   enforce the terms of the Settlement Agreement, Section A, the “In-Person Early Voting
22   Polling Places” section, and Section F, the “Curing Signatures’ section, and to resolve any
23   disputes arising under or relating to these specific sections under the Settlement
24   Agreement.
25            Dated this 12th day of September, 2019.
26
27
28
